                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHENECQUA BUTT,                                      :      CIVIL ACTION
         Plaintiff,                                  :
                                                     :
       vs.                                           :      NO.     2:18-cv-04770-CDJ
                                                     :
PHILADELPHIA HOUSING AUTHORITY,                      :
et al.,                                              :
         Defendants.                                 :


                                       MEMORANDUM

SITARSKI, M.J.                                                             June 24, 2021

       Presently pending before the Court is Defendants’ Motion for Sanctions to Compel

Plaintiff’s Response to Requests for Production of Documents and Production of Medical

Records (Defs.’ Mot. for Sanctions, ECF No. 66), Plaintiff’s response thereto (Pl.’s Resp., ECF

No. 67), and Defendants’ reply (Defs.’ Reply, ECF No. 72). 1 For the reasons that follow,

Defendant’s motion is GRANTED.



I.     FACTUAL AND PROCEDURAL BACKGROUND 2

       Plaintiff Shenecqua Butt joined Defendant Philadelphia Housing Authority (PHA)

through a pre-apprentice program in 2002. (Am. Compl., ECF No. 16, at ¶ 28). In mid-2003,

she graduated from the program and joined the carpenters union. (Id. at ¶ 29). PHA then hired

her through a contract with the union. (Id. at ¶ 30). PHA laid Butt off in 2005 but in 2008



       1
         The Honorable C. Darnell Jones, II, referred the matter to me for disposition pursuant
to 28 U.S.C. § 636(b)(1)(A). (Order, ECF No. 73).
       2
        The background facts are taken from Plaintiff’s amended complaint. (Am. Compl.,
ECF No. 16). The Court recites only those facts pertinent to the resolution of the instant motion.
rehired her through a contract with the union. (Id. at ¶¶ 30-32). In 2009, PHA hired her directly

as a home inspector. (Id. at ¶ 37).

       Butt alleges that PHA and the other defendants subjected her to racial and gender

discrimination and retaliation for reporting the mistreatment and participating in earlier civil and

Equal Employment Opportunity Commission (EEOC) proceedings against PHA. (Id. at ¶¶ 33,

35-36, 40-110, 125-26, 149-157, 182-204). She further alleges that they discriminated and

retaliated against her after she suffered a disabling back injury while working on April 5, 2016.

(Id. at ¶¶ 133-35). She contends that PHA permitted her to perform light duty as a reasonable

accommodation for her “medical condition and back injuries” for just two weeks, even though it

commonly allows other employees with medical conditions to perform light duty work for much

longer periods. (Id. at ¶¶ 137-148).

       In January 2017, PHA accused Butt of “voluntarily quitting her job” after she belatedly

accepted a new offer of light duty, which she denies. (Id. at ¶ 158). She maintains that PHA

terminated her due to race and gender discrimination and in retaliation for participating in civil

and EEOC proceedings against it. (Id. at ¶¶ 160-62). Butt claims that Defendants’ alleged

conduct caused her “severe emotional distress, physical ailments, and/or exacerbation to any

previous condition Plaintiff may have been suffering from,” “regular panic attacks,” “difficulty

sleeping and eating,” “serious and permanent personal injuries, including psychological

injuries,” and “anxiety, fear, and nightmares.” (Id. at ¶¶ 166-68, 174-75). Butt brings claims

against Defendants under 42 U.S.C. § 1981; Title VII of the Civil Rights Act, 42 U.S.C. § 2000e

et seq.; the Pennsylvania Human Relations Act (PHRA), 43 P.S. § 951 et seq.; the Americans

with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq.; the Family Medical Leave Act (FMLA),

29 U.S.C. § 2601; and the Philadelphia Fair Practices Ordinance, Philadelphia Code § 9-1101 et




                                                 2
seq. (Id. at ¶¶ 205-65).

       Butt filed her amended complaint, the operative complaint in this matter, on March 6,

2019. (See generally id.). Defendants answered on March 19, 2019. (Answer, ECF No. 17).

On July 22, 2019, Defendants issued interrogatories and requests for production of documents

(RFPs) to Butt. (Defs.’ Mot. for Sanctions, ECF No. 66, at ¶ 2). After Butt failed to provide the

requested discovery, counsel exchanged several communications regarding its status, with Butt

repeatedly representing that responses were forthcoming. (Id. at ¶¶ 4-10). On October 15, 2019,

having still not received the discovery, Defendants filed a motion to compel. (Id. at ¶ 12; see

also Defs.’ Mot. to Compel, ECF No. 22). On October 21, 2019, I granted the motion and

ordered Butt to answer the discovery requests within 20 days or face sanctions upon further

application by Defendants. (Defs.’ Mot. for Sanctions, ECF No. 66, at ¶ 15; see also Order, ECF

No. 24). Twenty days – November 10, 2019 – passed without Butt providing the ordered

discovery responses. (Defs.’ Mot. for Sanctions, ECF No. 66, at ¶ 16). On November 11, 2019,

Butt’s counsel indicated that the responses would be provided the following day; they were not,

so Defendants filed another motion to compel on November 13, 2019. (Id. at ¶ 19; see also

Defs.’ Mot. to Compel and for Sanctions, ECF No. 25).

       On November 15, 2019, Butt responded to the discovery requests. (Defs.’ Mot. for

Sanctions, ECF No. 66, at ¶ 20). In light of the responses, Defendants moved the same day to

withdraw their motion. (Id. at ¶ 22; see also Defs.’ Mot. to Withdraw, ECF No. 27). I granted

the motion to withdraw on November 18, 2019. (Id. at ¶ 23; see also Order, ECF No. 28).

       However, the discovery responses and associated document production did not include all

the information and documents requested. Specifically, in response to interrogatory number 4,

Butt failed to identify documents relating to all medical providers who have treated her over the




                                                 3
last ten years or provide executed HIPAA authorizations for Defendants to obtain these

documents. 3 (See Defs.’ Mot. for Sanctions, ECF No. 66, at ¶¶ 32, 52; Pl.’s Resps. to Defs.’

Interrogatories, ECF No. 66-8, at Resp. No. 4). In response to RFP numbers 52 and 64 seeking

all documents relating to her medical conditions and disabilities, Butt referenced and produced

only “documents sent to or received from Defendants’ Department of Human Resources.” (See

Defs.’ Mot. for Sanctions, ECF No. 66, at ¶¶ 34-35; Pl.’s Resps. to Defs.’ RFPs, ECF No. 66-9,

at Resp. Nos. 52, 64). In response to RFP numbers 76 and 82 seeking documents relating to her

“daily activities, mental facility and/or emotional condition” since 2009 and the “emotional

distress” alleged in the amended complaint, Butt indicated, inter alia, that she would provide a

report from her expert witness, Dr. Mark Richardson, and that she had requested responsive

medical records. (See Defs.’ Mot. for Sanctions, ECF No. 66, at ¶¶ 24-25; Pl.’s Resps. to Defs.’

RFPs, ECF No. 66-9, at Resp. Nos. 76, 82; see also Pl.’s Resps. to Defs.’ Interrogatories, ECF

No. 66-8, at Resp. No. 7).

       On January 20, 2020, Defendants filed another motion to compel, seeking Richardson’s

report and the emotional distress documents. (Defs.’ Mot. for Sanctions, ECF No. 66, at ¶ 28;

see also Defs.’ Mot. to Compel, ECF No. 30). On January 27, 2020, I granted the motion and

ordered Butt to produce the missing discovery within five days or face sanctions. (Defs.’ Mot.

for Sanctions, ECF No. 66, at ¶ 29; see also Order, ECF No. 33). On January 29, 2020, Butt

produced Richardson’s report and limited medical records. (Defs.’ Mot. for Sanctions, ECF No.

66, at ¶¶ 30-31).




       3
          Interrogatory number 4 asked Butt to “identify” all documents responsive to it and
“attach” any medical reports. (Pl.’s Resps. to Defs.’ Interrogatories, ECF No. 66-8, at Resp. No.
4).



                                                4
       On May 18, 2020, Defendants requested that Butt supplement her document production

made in response to interrogatory number 4 and RFP numbers 52 and 64 or execute Health

Insurance Portability and Accountability Act (HIPAA) authorizations for her medical providers

so that Defendants could subpoena her records. (Id. at ¶ 37). Butt did neither. (Id. at ¶ 38).

Instead, on August 18, 2020, her attorney forwarded two subpoenas to be served on two of her

medical providers for records created since January 1, 2009. (Id. at ¶¶ 39-40). On September 9,

2020, because the subpoenas did not cover all the information and documents sought in

interrogatory number 4 and RFP numbers 52 and 64, Defendants repeated their earlier request

for Butt to supplement her responses and document production or execute HIPAA

authorizations. (Id. at ¶¶ 41-42). Again, Butt did neither. (Id. at ¶ 43).

       On September 23, 2020, Defendants filed a motion to compel Butt to supplement her

answers and production or provide the requested authorizations. (Id. at ¶ 44; see also Defs.’

Mot. to Compel, ECF No. 53). On November 23, 2020, I granted the motion and ordered Butt to

produce the missing discovery within ten days or face sanctions. (Defs.’ Mot. for Sanctions,

ECF No. 66, at ¶ 48; see also Order, ECF No. 63). However, despite multiple follow up

communications from Defendants’ counsel, Butt has failed to provide the missing discovery, as

directed by the Court, or execute the HIPAA authorizations, even though Defendants’ counsel

has repeatedly provided the authorizations to her counsel. (Defs.’ Mot. for Sanctions, ECF No.

66, at ¶¶ 49-62).

       On April 30, 2021, Defendants filed the instant motion. (See generally id.). In their

motion, Defendants seek the requested medical documents or executed HIPAA authorizations

within five days of the order granting their motion, as well as unspecified sanctions. (Id. at ¶¶

71-72). Butt filed her response on May 15, 2021. (Pl.’s Resp., ECF No. 67). Defendants replied




                                                 5
on May 28, 2021. (Defs.’ Reply, ECF No. 72).



II.    LEGAL STANDARD 4

       When a party from whom discovery is sought fails to comply with a court order

compelling discovery, Rule 37 of the Federal Rules of Civil Procedure allow for the imposition

of sanctions. The Rule provides:

               If a party . . . fails to obey an order to provide or permit
               discovery . . . the court where the action is pending may issue
               further just orders. They may include the following:

                      (i) directing that the matters embraced in the order or other
                      designated facts be taken as established for purposes of the
                      action, as the prevailing party claims;

                      (ii) prohibiting the disobedient party from supporting or
                      opposing designated claims or defenses, or from
                      introducing designated matters in evidence;

                      (iii) striking pleadings in whole or in part;

                      (iv) staying further proceedings until the order is obeyed;


       4
          Defendants style their motion as one “for sanctions to compel Plaintiff’s response to
requests for production of documents and production of medical records.” (Defs.’ Mot. for
Sanctions, ECF No. 66, at 1). Defendants’ motion is properly viewed as a motion for sanctions,
not a motion to compel. I have already ordered the production of Butt’s medical records
requested in interrogatory number 4 and RFP numbers 52 and 64. On October 21, 2019, after
Butt failed to provide responses to any of Defendants’ interrogatories or RFPs, I ordered her to
answer Defendants’ discovery requests within 20 days or risk sanctions upon further application
by Defendants. (Order, ECF No. 24). Butt responded to the requests, but Defendants identified
deficiencies – the same deficiencies that remain at issue in the instant motion – in Butt’s answers
and document production in response to interrogatory number 4 and RFP numbers 52 and 64 and
moved to compel Butt to correct them. (Defs.’ Mot. to Compel, ECF No. 53, at ¶¶ 32-35, 41-
42). On November 23, 2020, I granted Defendants’ motion and ordered Butt to produce the
missing discovery within ten days or face sanctions upon further application by Defendants.
(Order, ECF No. 63). The instant motion constitutes Defendants’ further application to the Court
seeking sanctions for noncompliance with my order. (See generally Defs.’ Mot. for Sanctions,
ECF No. 66). The fact that Defendants also ask me to re-order the outstanding discovery does
not transform the motion into a motion to compel.



                                                 6
                       (v) dismissing the action or proceeding in whole or in part;

                       (vi) rendering a default judgment against the disobedient
                       party; or

                       (vii) treating as contempt of court the failure to obey any
                       order except an order to submit to a physical or mental
                       examination.

FED. R. CIV. P. 37(b)(2)(A).

       “Instead of or in addition to the orders above, the court must order the disobedient party,

the attorney advising that party, or both to pay the reasonable expenses, including attorney’s

fees, caused by the failure, unless the failure was substantially justified or other circumstances

make an award of expenses unjust.” FED. R. CIV. P. 37(b)(2)(C).

       “The purpose of Rule 37 sanctions is to: (1) ensure that a party will not benefit from its

own failure to comply, (2) serve as a specific deterrent . . . , and obtain compliance with a

particular Order issued, and (3) serve as a general deterrent effect on the case at hand and on

other litigation, provided that the party against whom they are imposed was in some sense at

fault.” Update Art, Inc. v. Modin Pub., Ltd., 843 F.2d 67, 71 (2d Cir. 1988). A court has broad

authority to issue sanctions for failure to comply with discovery orders. However, the broad

discretion to impose sanctions pursuant to Rule 37 is limited by the requirements that the

sanctions be “just” and that they be “specifically related the particular claim which was at issue

in the Order to provide discovery.” Gen. Ins. Co. of Am. v. E. Consol. Utilities, Inc., 126 F.3d

215, 220 (3d Cir. 1997) (further quotations omitted). In general, “courts should strive to select

sanctions that are responsive to the nature of the violation, to the relative culpability of the

mental state that accompanied the violation, and to the kind of harms the violation caused or

threatens.” 7 JAMES WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE § 37.41 (Matthew Bender

3d ed.).



                                                   7
III.   DISCUSSION

       As noted in footnote 4, on November 23, 2020, I ordered Butt to produce the documents

requested in interrogatory number and RFPs 52 and 64 within ten days or face sanctions upon

further application by Defendants. (See Order, ECF No. 63). To date, Butt has failed to comply

with this order. Thus, at a minimum, I must award reasonable expenses, including attorneys’

fees, attributable to that failure, unless Butt was “substantially justified” in her noncompliance or

an award of expenses would somehow otherwise prove “unjust.” FED. R. CIV. P. 37(b)(2)(C).

Courts have found substantial justification for a party’s failure to comply with a discovery order

where “its disobedience: (1) was based on a good faith and reasonable misunderstanding of its

obligations pursuant to the order, (2) was only technical or at the periphery of the order, and

caused other parties to suffer no prejudice, or (3) was attributable entirely to forces or

circumstances beyond the party’s control.” 7 JAMES WM. MOORE ET AL., MOORE’S FEDERAL

PRACTICE § 37.51 (Matthew Bender 3d ed.) (citing cases from the Supreme Court and Fourth and

Ninth Circuit Courts of Appeals). Butt has the burden of demonstrating substantial justification.

FED. R. CIV. P. 37(b)(2) advisory committee’s note to 1970 amendment.

       First, Butt’s noncompliance did not result from a “reasonable misunderstanding” of her

obligations. Defendants’ motion to compel sought to force Butt to produce additional medical

documents in response to five discovery requests, including the three that remain at issue in the

instant motion, interrogatory number 4 and RFPs 52 and 64. (Defs.’ Mot. to Compel, ECF No.

53, at ¶¶ 24-25, 32-35, 41-42). My November 23, 2020 order granted the motion to compel and

directed Butt to “answer Defendants’ discovery requests.” (Order, ECF No. 63). There is no

reasonable reading of this order that would justify Butt’s failure to produce the documents

covered by these discovery requests, especially because these requests were specifically at issue




                                                  8
in the underlying, granted motion to compel. (See id.). Indeed, in her response, Butt does not

deny her obligation to provide these documents, at least in part. Rather, she indicates that she

has been “trying” to obtain them and that she is willing to execute “targeted” HIPAA

authorization forms so that Defendants can obtain documents related to her alleged emotional

distress damages. (Pl.’s Resp., ECF No. 67, at 1).

       Second, Butt’s violation of the November 23, 2020 order was not “only technical,” such

that Defendants suffered “no prejudice” from it. See 7 JAMES WM. MOORE ET AL., MOORE’S

FEDERAL PRACTICE § 37.51. As just explained, Butt has failed to provide documents ordered

produced by the Court – hardly a “peripheral” violation. See id. I also reject Butt’s argument

that medical documents pertaining to her physical condition only “relate[ ] to Plaintiff’s workers

compensation claim and not to the instant matter,” thus rendering her noncompliance harmless.

(Pl.’s Resp., ECF No. 67, at 2). In her amended complaint, Butt avers that she suffered a

disabling back injury at work, but Defendants failed to accommodate her request for long-term

light duty due to the disability. (Am. Compl., ECF No. 16, at ¶¶ 133-48). She also avers that

Defendants discriminated against her due to this disability, and possibly others. (Id. at ¶ 147; see

also id. at ¶¶ 4, 14 (referencing multiple unspecified “disabilities”)). She alleges that as a result

of these and other actions by Defendants she suffered not only emotional and mental problems,

but also “physical ailments,” exacerbation of existing unspecified conditions, “difficulty sleeping

and eating,” and “serious and permanent personal injuries.” (Id. at ¶¶ 166, 168, 174). Thus, the

facts as alleged by Butt place at issue her physical, in addition to her emotional, condition.

Butt’s failure to produce not only all emotional distress documents, but also those relating to her

physical condition, may have impeded Defendants’ ability to investigate the nature of her back

injury and any other disabilities, the reasonableness of her request for long-term light duty to




                                                  9
accommodate her disabilities, her need for medical leave under the FMLA, and any physical

injuries or symptoms allegedly stemming from Defendants’ acts and omissions. Defendants

have also had to reschedule Butt’s deposition repeatedly due to her failure to produce these

documents. (Defs.’ Mot. for Sanctions, ECF No. 66, at ¶¶ 9, 14, 18). Butt has not demonstrated

that Defendants have suffered “no prejudice” from her noncompliance. See 7 JAMES WM.

MOORE ET AL., MOORE’S FEDERAL PRACTICE § 37.51.

       Third, Butt’s failure to produce the court-ordered discovery was not attributable to forces

or circumstances beyond her control. See id. Although she represents that she has been “trying”

to obtain the documents and that she has produced everything “received to date,” she could have

signed the HIPAA authorization forms Defendants repeatedly provided to her, thus permitting

them to obtain the documents directly from her medical providers. (May 18, 2020 Ltr., ECF No.

66-11, at 1-2; Pl.’s Resp., ECF No. 67, at 1; Apr. 21, 2021 Email, ECF No. 66-18).

       Nor do any of Butt’s remaining arguments persuade me that there are “other

circumstances [that] make an award of expenses unjust” in this matter. FED. R. CIV. P.

37(b)(2)(C). Butt suggests that Defendants somehow abandoned their demand for additional

medical records after she provided them medical records on December 2, 2020, from Spectrum

Health related to her emotional distress, but Defendants “did not mention medical records again

until after the close of discovery” on December 30, 2020. (Pl.’s Resp., ECF No. 67, at 3).

However, Butt ignores the fact that I had already ordered her – during the discovery period and

upon threat of sanctions – to produce the discovery sought by Defendants. (Order, ECF No. 24;

Order, ECF No. 63). Butt’s partial document production of some responsive documents did not

absolve her of her obligation to produce others, and Defendants were not required to re-raise the

issue of her medical records for problems other than emotional distress – raised repeatedly




                                               10
throughout the discovery period as set forth in the instant motion – upon receipt of the partial

production. 5 (See generally Defs.’ Mot. for Sanctions, ECF No. 66).

       Butt also complains that Defendants’ counsel failed to meet and confer with her counsel

before filing the instant motion. (Pl.’s Resp., ECF No. 67, at 1). According to Butt, “[a] meet

and confer is not an email exchange” and “the parties should get on the phone and work this

out.” 6 (Id.). However, “there is no requirement in Rule 37(b) that a party try to secure the

discovery through negotiations before filing a motion for sanctions. The requirement that a court

already have ordered the discovery obviates the need for the meet and confer.” 7 JAMES WM.

MOORE ET AL., MOORE’S FEDERAL PRACTICE § 37.40. Defendants were only required to comply

with Local Rule 26.1(f), which provides: “No motion or other application pursuant to the Federal

Rules of Civil Procedure governing discovery or pursuant to this rule shall be made unless it

contains a certification of counsel that the parties, after reasonable effort, are unable to resolve

the dispute.” E.D. PA. LOC. R. CIV. P. 26.1(f). Defendants’ motion contains such a certification.




       5
         In effect, Butt seeks to transfer responsibility for producing documents responsive to
Defendants’ discovery requests from herself to Defendants. She only has an obligation to
produce missing documents, her argument implies, so long as Defendants persist in pursuing
them. And if Defendants have not obtained the documents, it is only because they were not more
dogged in attempting to force her to fulfill her discovery responsibilities – even if she is under a
court order to produce the documents. Far from excusing Butt’s flagrant noncompliance with
her discovery obligations, this argument merely underscores it.
       6
          Butt does not explain why her counsel could not have telephoned Defendants’ counsel
to “work this out,” particularly where it is Defendants’ counsel who has tried repeatedly for
nearly two years to obtain this discovery from Butt. Butt also might have “work[ed] this out”
after Defendants filed their motion by providing signed HIPAA authorizations instead of
opposing the motion on the basis that she does not have to produce documents already ordered
produced by the Court.



                                                  11
(Defs.’ Mot. for Sanctions, ECF No. 66, at ¶ 69). The motion and attached correspondence detail

Defendants’ extensive efforts to obtain the documents without court intervention. 7

       Accordingly, I conclude that Rule 37(b) requires an award of reasonable expenses. FED.

R. CIV. P. 37(b)(2)(C). In determining the appropriate amount, I “must honor the basic premise

that the amount of the sanction may not exceed the expenses that are reasonably attributable to

the violation.” See 7 JAMES WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE § 37.51[9][d]

(citing Martin v. Brown, 63 F.3d 1252, 1263-1264, 1263 n.15 (3d Cir. 1995)). Here, after Butt

violated my November 23, 2020 order by failing to produce the additional documents,

Defendants’ attorneys sent Butt’s attorneys a letter seeking compliance with the order. (See Apr.

9, 2021 Ltr., ECF No. 66-14). After Butt still failed to comply, Defendants’ attorneys were




       7
           On May 18, 2020, Defendants emailed Butt a letter requesting that she supplement her
document production in response to interrogatory number 4 and RFP numbers 52 and 64 or, in
the alternative, execute enclosed HIPAA authorizations for Defendants to obtain the documents
directly. (May 18, 2020 Ltr., ECF No. 66-11, at 1-2). Defendants advised that they would file a
motion to compel if Butt did not comply within 10 days. (Id. at 2). Butt responded on August
18, 2020, by forwarding records subpoenas she intended to serve on two of her medical
providers. (Aug. 18, 2020 Email, ECF No. 66-12). On September 9, 2020, Defendants emailed
Butt another letter requesting that she supplement her document production or execute HIPAA
authorizations because the proposed subpoenas only sought documents since 2019, and thus
failed to cover the entire timeframe agreed to by the parties. (Sept. 9, 2020 Ltr., ECF No. 66-13,
at 1-2). On April 9, 2021, Defendants emailed Butt another letter setting forth the
aforementioned and related deficiencies and repeating their request for the missing documents.
(Apr. 9, 2021 Ltr., ECF No. 66-14). Defendants again advised that it would file a motion to
compel, including a request for sanctions, if Butt did not comply within 10 days. (Id. at 5).

       On April 13, 2021, Butt responded that she had produced all responsive documents in her
possession but also agreed to execute HIPAA authorizations. (Apr. 13, 2021 Email, ECF No.
66-15). On April 21, 2021, Defendants emailed Butt HIPAA authorizations for all medical
providers identified to date and warned that it would file the instant motion to compel and for
sanctions if Butt did not sign and return them within five days. (See Apr. 21, 2021 Email, ECF
No. 66-18). Butt never did, even after the filing of the instant motion. (Defs.’ Mot. for
Sanctions, ECF No. 66, at ¶ 43). Defendants’ multiple attempts to obtain the discovery at issue –
already ordered produced by the Court – more than satisfy the “reasonable effort” to resolve this
dispute required by Local Rule 26.1(f).


                                                12
forced to file the instant motion, a motion for leave to file a reply responding to Butt’s opposition

to the motion, and the reply itself. In light of the attorney fees undoubtedly associated with

preparing these documents, I find that a modest award of $500, payable from Butt to Defendants,

is warranted under Rule 37(b).

       Defendants further request that I strike Butt’s claims under the ADA, FMLA, PHRA and

Philadelphia Fair Practices Ordinance as a sanction for her noncompliance. (Reply, ECF No. 70,

at 5). If granted, this relief would leave Butt with only her claims under 42 U.S.C. § 1981 and

Title VII of the Civil Rights Act. (Am. Compl., ECF No. 16, at ¶¶ 205-15). At this juncture, I

will decline to impose such a substantial sanction, because I conclude that a graduated

imposition of sanctions will better further the purposes of Rule 37. See Update Art, Inc., 843

F.2d at 71 (listing purposes behind the rule). Butt will “not benefit [from] her own failure to

comply” with my earlier order because I shall order her, within five days, to provide Defendants

with executed HIPAA authorizations. See id. The sanctions issued, coupled with the promise of

additional monetary and non-monetary sanctions, up to and including striking of specific claims,

should Butt not comply, is likely to “obtain compliance with [the] particular Order issued,” as

well as deter further violations in this and other cases. See id.

       Accordingly, I grant Defendants’ motion and order Butt, within five days, to sign and

return to Defendants the HIPAA authorization forms they provided her on April 21, 2021. In

addition, within 30 days, Butt shall pay Defendants $500 as reasonable expenses necessitated by

her noncompliance with my November 23, 2020 order.




                                                  13
IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for sanctions is granted. Within five days

of the date of this memorandum and the accompanying order, Butt shall provide Defendants with

executed versions of the HIPAA authorization forms provided to her by Defendants on April 21,

2021. Additionally, I award Defendants $500 as reasonable expenses necessitated by her

noncompliance with my November 23, 2020 order, payable by Butt within 30 days of the date of

this memorandum and the accompanying order.



                                                   BY THE COURT:


                                                    /s/ Lynne A. Sitarski            .
                                                   LYNNE A. SITARSKI
                                                   United States Magistrate Judge




                                              14
